PER CURIAM.
This is one of the usual actions to recover for the'alleged negligence of the defendant. The plaintiffs’ driver was going east through Sixtieth street driving a horse attached to a light top buggy. When he reached the gutter on the west side, he saw a south-bound car on the northwest corner of Columbus avenue standing still, from 20 to 45 feet distant. He stopped his horse, but immediately started again, and at the same time the car also moved along, going at first slow, but gradually increasing its speed, and as the horse was nearly over the track the car hit the wagon near the front wheel, *611causing the horse to fall, receiving the injuries complained of. The driver testifies that he° raised his hand to the motorman, signaling him to stop the car, but at that time the car was only 7 or 8 feet distant. The facts above stated are those appearing in the record most favorable to the plaintiffs’ case. Their mere recital shows that the plaintiffs’ driver was clearly guilty of negligence contributing to the accident.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.